Citation Nr: 1113699	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the skin.

2.  Entitlement to service connection for a low back disorder with arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2004 and June 2005 by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were remanded for additional development in October 2009.  The requested development has been substantially completed.

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Squamous cell carcinoma of the skin was not manifest during active service, was not manifest within one year of service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  A low back disorder with arthritis was not manifest during active service, was not manifest within one year of service, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the skin was not incurred in or aggravated by military service nor may a malignant tumor be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  A low back disorder with arthritis was not incurred in or aggravated by military service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in March 2004, February 2005, and May 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in March 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, a private medical opinion, and the Veteran's statements and testimony in support of his claims.  The Veteran has identified no existing evidence requiring additional VA assistance.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

Pertinent case law provides, however, that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Service connection can be granted for certain diseases, including arthritis and malignant tumors, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

VA regulations provide that certain disorders if manifest within the requisite period of time and associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  

VA, under the authority of the Agent Orange Act of 1991, has also determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for melanoma or non-melanoma skin cancer (basal cell and squamous cell).  See 75 Fed. Reg. 32540 (Jun. 8, 2010).  

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, service records show the Veteran complained of low back pain in November 1967 and received a muscle relaxant as treatment.  His records are negative for complaint, treatment, or diagnosis indicating any problem due to sun exposure and for any back problems after November 1967.  An August 1968 discharge examination revealed normal clinical evaluations of the spine and skin.  In his August 1968 report of medical history the Veteran denied having ever had skin diseases, arthritis, or recurrent back pain.  Records show he served in the Republic of Vietnam and that he received awards indicative of combat.  

In statements and testimony in support of his claim the Veteran asserted that his squamous cell carcinoma developed as a result of his service in Vietnam.  He testified that upon his return from service he had patches of skin that would "scab up."  He stated that he had a great deal of sun exposure growing up in Florida and during service in Vietnam.  He asserted that exposure to Agent Orange in Vietnam had contributed to his skin problem.  He also asserted that his low back disorder with arthritis developed as a result of jumping out of helicopters in Vietnam.  He testified that these jumps occurred about twice a week during service, that they were typically from 10 to 12 feet, and that he usually wore 75 to 80 pounds of equipment when jumping.  He also testified that he had experienced ongoing pain after the November 1967 incident.  He reported, in essence, that he received additional back treatment in service, but that his medical care providers had not documented the treatment in order to keep him eligible for airmobile service.  He stated he did not seek treatment for back problems for many years after service and that he took over-the-counter pain relief medication for the continuous pain he had experienced since military service.  In support of his claim he submitted information from internet sources addressing medical studies regarding diseases associated with Agent Orange exposure, including reports from a Vietnamese medical expert.  These studies do not, however, address any relationship between Agent Orange exposure and squamous cell carcinoma.

Private treatment records dated in 1997 show treatment for complaints related to the neck and right shoulder.  The reports are negative for any indication of a history of low back pain.  In correspondence dated in July 2009 T.W., DC DACNB, identified as a board certified chiropractic neurologist, stated that "injuries [the Veteran] incurred during his active service can with great certainty [be attributed] to his medical condition today."  It was further noted that "[t]he arthritic nature throughout his cervical, thoracic, and lumbar spine can be attributed to recognized war injuries."  The specific war injuries or injuries incurred during active service, however, were not identified.

VA treatment records include a dermatology consult dated in August 2002 which noted the Veteran had been referred because of itchy bumps scattered over the face, back, and neck.  It was noted they had been present for several years and that he had no prior history of skin problems or skin cancer.  The Veteran reported he was a construction worker.  The examiner noted he had blue eyes and red hair with a type I skin color and numerous freckles to the face, arms, and trunk.  An April 2003 report noted he stated his "lower back had been hurting off and on" and that he denied any new injuries.  A magnetic resonance imaging (MRI) scan report dated in July 2003 noted degenerative changes to the bone disc and multilevel annular and disc bulging which were harbingers of future disc herniation.  A subsequent April 2004 report noted an MRI scan revealed mild desiccation in the disc spaces, small anterior spurs in the lower vertebrae, and mild arthritic changes in the facet joints.  A January 2006 report noted the Veteran stated he had a lot of exposure to ultraviolet light exposure in Vietnam and that he had burned severely many times.  The diagnoses included new basal cell carcinoma to the nose, actinic keratoses more than 15 times, and status post multiple squamous and basal cell skin cancers.

On VA examination in September 2008 the Veteran reported that in Vietnam he had jumped out of helicopters jarring his back and that he had seen doctors "a couple of times."  He stated he was given pills and returned to his unit.  He could not recall if X-ray studies were taken nor what diagnoses were provided. He reported that his low back pain had gradually gotten more severe over the years and that approximately four or five years earlier he began seeing a chiropractor.  It was noted that he had retired from his employment as a carpenter, but that he worked in his garden and with his lawn.  The report noted the claims file was reviewed and summarized the pertinent evidence of record.  It was the examiner's opinion that it was less likely that the Veteran's degenerative arthritis of the lumbar spine was due to the injury noted by service treatment records.  It was further noted, in essence, that his service treatment records revealed treatment only on one occasion, that he denied any back pain at the time of his discharge examination, and that no abnormalities were found upon discharge examination.  

VA treatment records dated March 2009 noted the Veteran had a history of ultraviolet light exposure having grown up in Florida and having served in Vietnam.  The diagnoses included four plus solar damage, actinic keratoses, and multiple seborrheic and stucco keratoses, and status post basal and squamous cell skin cancers.  

Upon VA examinations in October 2009 the Veteran was seen by a VA specialist in internal medicine.  The provided examination reports noted the claims file was reviewed and the pertinent medical evidence was summarized.  It was noted that the Veteran provided a history of having always burned easily when exposed to sunlight, but that it was worse in Vietnam and then afterward.  He stated he began seeking dermatology treatment 15 to 20 years earlier.  The diagnoses included multiple actinic keratoses to the face, chest, arms, and hands, resected squamous cell carcinoma to the left side of the nose, resected basal cell carcinoma to the right side of the face, and actinic dermatitis.  The examiner found, however, that these disorders were less likely due to the small amount of exposure the Veteran experienced in Vietnam.  It was noted that he was fair complexioned and was especially sensitive to sunlight and that after service he had worked outside as a carpenter.  The examiner also provided a thorough summary of the evidence of record concerning the Veteran's low back disorder, including the July 2009 private medical opinion and the Veteran's statements as to having "occasionally" hurt his back during helicopter jumps in service with continuing and worsening pain after service.  It was the examiner's opinion that the Veteran's present degenerative disc disease of the lumbar spine was less likely due to helicopter jumps during military service.  It was further noted, in essence, that service treatment records indicated he saw medics only on one occasion for back pain, that he had no complaints of back pain on discharge, and that his discharge examination was normal.

Based upon the evidence of record, the Board finds the Veteran's squamous cell carcinoma of the skin and low back disorder with arthritis were not manifest during active service, were not manifest within one year of service, and are not shown to have developed as a result of an established event, injury, or disease during active service.  Although the Veteran is a combat veteran for VA compensation purposes and his statements are consistent with the circumstance of his service in Vietnam, the Board finds his specific statements as to having incurred more severe or more frequent back and sun exposure problems than indicated by his service treatment records to be not credible.  There is no probative evidence indicating that he and his service department medical care providers had not reported problems he experienced in service in order to keep his airmobile status and no indication why any such problems were not reported upon discharge examination when airmobile status was no longer an issue.  The Board concedes that he was likely exposed to herbicides during his extensive service in Vietnam, but finds that there is no evidence of a disease for which presumptive service connection may be established as a result of such exposure.  There is also no evidence demonstrating that a chronic disease, such as arthritis or tumors, related to the present claims was manifest within the first post-service year. 

The Board further finds that the July 2009 private medical opinion in this case, while competent, warrants a lesser degree of probative weight because the specific war or in-service injuries believed to be causative of the present back disorder were not identified.  In fact, no rationale was provided for the etiology opinion.  As the credible evidence of record demonstrates only one injury in service requiring treatment and a normal evaluation of the spine upon discharge, the provided etiology opinion is considered to be of no or very little probative weight.

The September 2008 and October 2009 VA medical opinions are, however, shown to have been based upon comprehensive reviews of the evidence of record, thorough examinations of the Veteran, and to have provided adequate rationale for the etiology opinions.  The examiner adequately considered the Veteran's reported history and the opinion of his private chiropractor, but found the overall evidence of record and examination findings demonstrated it was less likely these disorders were incurred as a result of active service.  The provided etiology opinions indicate the examiner found a normal clinical evaluation upon discharge examination and the Veteran's post-service history to be significant factors.  The Board finds the examiner's opinions are persuasive.  

While the Veteran is considered to be competent to provide evidence as to his symptoms of back pain and sun exposure problems during and after service, the Board finds his statements as to continuing back pain or more sun sensitivity after service are inconsistent with the evidence recorded upon discharge examination in August 1968.  The Veteran is not considered to be competent to provide diagnoses or etiology opinions linking any present disability to his documented back problem in service or to his presumed sun and herbicide exposure.  The persuasive evidence of record shows his present squamous cell carcinoma of the skin and low back disorder with arthritis were first manifest many years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Therefore, the Board finds entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.



ORDER

Entitlement to service connection for squamous cell carcinoma of the skin is denied.

Entitlement to service connection for a low back disorder with arthritis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


